Citation Nr: 1208811	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  01-05 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of shell fragment wounds to the right chest.

2.  Entitlement to service connection for removal of one rib.

3.  Entitlement to service connection for pulmonary emphysema.

4.  Entitlement to service connection for fibrosis.


REPRESENTATION

Veteran represented by:  Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active service from August 1946 to June 1969.

This matter comes before the Board of Veterans' (Board) on appeal from rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2007, the Board remanded this matter for additional development.   The Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Residuals of shell fragment wounds of the right chest is manifested by moderately severe injury of Muscle Group XXI.

2.  There is no competent medical evidence of a current diagnosis of  removal of one rib.  

3.  Pulmonary emphysema did not manifest during service or for many years after service, and there is no competent medical evidence of a nexus between pulmonary emphysema and the Veteran's service. 

4.  Fibrosis is related to service. 







CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for shell fragment wound of the right chest have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.55, 4.56, 4.73, Diagnostic Code 5321 (2011).  

2.  Removal of one rib was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Pulmonary emphysema was not incurred in or aggravated by active duty, and service connection for pulmonary emphysema may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2011).

4.  Fibrosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a February 2004 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for an increased rating for shell fragment wounds of the right chest.  An August 2010 letter provided the Veteran with VCAA notice regarding the claims for service connection for removal of one rib, pulmonary emphysema and fibrosis.  Both the February 2004 and August 2010 letters  informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The August 2010 letter advised the Veteran of the information and evidence required to establish a disability rating and effective date.  

Regarding the duty to assist, the RO has obtained the service medical records and pertinent post-service medical records identified by the Veteran.  The Veteran does not allege that any relevant evidence remains outstanding.  The Veteran had VA examinations in July 2008, February 2010 and September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in July 2008, February 2010 and September 2010 are sufficient, as the opinions were predicated on a full reading of the Veteran's service and post-service VA medical records.  The opinions considered all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There is no reasonable possibility that any further assistance to the Veteran would be capable of substantiating his claim. The Board therefore concludes that the duty to assist has been satisfied in this case.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126   (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Rating Criteria - Muscle Disabilities

The RO has assigned a 10 percent rating for residuals of shell fragment wound to the right chest, pursuant to Diagnostic Code 5321, which governs disability of the thoracic muscle group.  Diagnostic Code 5321 provides that a non-compensable (zero percent) rating is assignable for slight disability.  A 10 percent rating is assignable for moderate disability.  Diagnostic Code 5321 provides that a maximum rating of 20 percent is assignable for severe or moderately severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2011).  

The principles of combined ratings for muscle injuries are set forth in 38 C.F.R. 
§ 4.55 (2011) which provides: 

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 

(b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323). 

(c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned. (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated. 

(d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder. 

(e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups. 

(f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25. 

Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d). 

Principles for the evaluation of muscle disabilities are set forth at 38 C.F.R. § 4.56, which provides:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved, unless for locations such as the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.

A moderate muscle disability is one where the injury was either through-and-through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is shown by a through-and-through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record or other evidence should show hospitalization for a prolonged period for treatment of the wound.  The record should show consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings will include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  There should also be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. Tests of strength and endurance compared with the sound side will indicate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2011). 

A severe muscle disability is shown by through-and-through or deep penetrating wound due to  high velocity missile, or large or multiple missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The service department record or other evidence should show hospitalization for a prolonged period for treatment of the wound.  The record should show consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  Objective findings will include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  

(A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.
(B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group of muscles.
(F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  

Service medical records show that the Veteran was hospitalized in February 1968.  It was noted that he was injured in combat before hospitalization.  The admitting diagnoses were penetrating wound of the right chest with no nerve or artery involvement, a hemothorax secondary to the wound and perforation of the esophagus, also secondary to the wound.  

During the hospitalization, the Veteran underwent thoracotomy, debridement of the wound and repair of the esophagus.  

A February 1968 discharge summary shows that a tracheostomy was performed.  The Veteran was also wounded in the right axilla.  Both the axilla and the chest wounds were open and primary closure was delayed.  Tests revealed barium in the Veteran's trachea and bronchi.  

A chest examination revealed a 10 centimeter draining wound circling through the apex of the right axilla from front to back and a 3 centimeter wound over the 4th intercostal space in the right midclavicular line.  

A June 1996 rating decision granted service connection for shell fragment wounds, right chest and assigned a non-compensable rating.  In May 2000, the Veteran submitted a claim for an increased rating.  An August 2000 rating granted a 10 percent rating for shell fragment wounds, right chest. 

In July 2000, the Veteran had a VA examination.  The examination report noted shell fragment wound scars.  There was a one inch scar anterior and a one inch scar in the 12 inch surgical scar in the right chest.  The Veteran had two surgical scars in the right chest.  One was 8 inches long running anterior and posterior in the right axilla.  The other was at about the level of the 6th or 7th rib on the right chest wall.  Both of these scars ran from anterior to posterior laterally along the chest.  They were both well-healed.  The Veteran reported that he was short of breath.  He reported as an example  that, when he mowed the lawn or did such things after 10 to 15 minutes, he would become short of breath.  He reported that he could manipulate for a while before becoming short of breath and that this had occurred for the last 5 to 6 years.  

Otherwise, he stated that the scars were not painful and until 5-6 years ago, he did not get short of breath.  
The examiner noted that the Veteran apparently had an open chest from the surgery for removal of foreign bodies.  The examiner's diagnosis was shell fragment wound scars and thoracotomy scars of the right chest, status post wounding by shell fragments.  

The Veteran had a VA examination in September 2001.  The examination report noted the Veteran's history of multiple shrapnel wounds to his right chest in Vietnam in 1968.  He was operated on in a field hospital in Vietnam, at which time he had a thoracotomy with patching up of his right lung, removal of a rib and removal of the shrapnel fragments in the chest.  It was necessary to do a tracheostomy on him, and that was kept in place for an additional three months.  The Veteran reported that he now had some soreness in the posterior aspect of the chest, mostly in the morning.  The Veteran indicated that the discomfort would go away when he got up and got around.  The soreness did not require medication.  It was not progressive.  It did not really bother him all that much.  

Upon examination of the chest, the examiner noted a scar from the right mid thorax around to the right side of the chest up to one inch lateral to the sternum in the front, measuring 53 centimeters in length.  This was well-healed.  There was another scar above that, from the right posterior chest from the lateral scapula area into the right anterior aspect of the right axilla.  This was well-healed.  There was another scar in the right lower chest in the mid axillary line, measuring one-inch from prior drain scar.  The lungs were clear to percussion/ auscultation.  Chest movement with breathing was normal.

The examiner diagnosed status post surgical operation for shrapnel injuries of the right chest in 1968 with removal of a rib, tracheostomy, patching up of lung injuries and removal of shrapnel, with residual mild posterior chest discomfort, with no significant residual pulmonary functional deficit, minimal syndrome and no significant disability at this time.

The examination report noted that x-rays of the chest, frontal view, showed three small isolated opacities in the right upper chest and shoulder areas.  They were not seen on the lateral projection.  Otherwise, the chest x-ray, dated May 2001, was normal.  

The Veteran had a VA examination in July 2008.  The examination report indicates that the claim file was not available.  The Veteran reported shortness of breath with exertion only.  The Veteran indicated that he walked 50 feet before getting short of breath.  This has been going on for several years but was worse in the past three  years.  It had never been defined why he was short of breath.  It was noted that the Veteran had not smoked since the 1980's, had no cough, no sputum or hemoptysis and no fever, chills, sweats or weight loss.  He denied right-sided chest pain.  He denied any right shoulder pain.  He denied any pains over the scars.  The examiner noted that all of the scars were well-healed, had good texture, good adherence, no keloid formation, elevation, no breakdowns or ulcerations, no hernias.  There was no limitation of function of the scar and no functional impairment.  Muscle groups I,II, III, and IV were intact.  Muscle group XXI was also intact.  The Veteran denied any muscle spasms or muscle atrophy.  There were no flare-ups from the residual of his muscle injury.  There were no precipitating factors or other associated injuries, no bony structures or nerves or vascular structures other than what was mentioned.  The Veteran denied symptoms of muscle pain, fatigue or instability or weakness.  There were no tumors of the muscles.

Upon physical examination, there was a 21-inch scar of the right lateral upper back going from there below the right axilla to the right upper chest.  He also had an 8-inch scar of the right axilla , 2 inches of this scar at the proximal end is 2 inches long and 1/2  inch in width and depressed approximately one 1/4  inch.  There was another 2 inch scar just above the 8 inch scar.  The Veteran also had a 1 and 1/2 inch  horizontal scar of the fourth rib mid chest, a 1/4  inch scar from the trachea, slightly depressed and a 1 and 1/4 inch scar of the right lateral chest.  He also had a 1/2  inch scar of the right medial forearm.  The examiner indicated that all of the above scars were well healed, good texture, good adherence, no keloid formation, no elevations,  and one was slightly depressed as described above.  There were no breakdowns, no ulcerations and no hernias.  There was no limitation of function of the scar and no functional impairment.  Inspiration and expiration of the chest wall were normal.  Both chest walls were normal in appearance, and there was no atrophy present.  Muscle group I through IV were completely normal, with no muscle atrophy and no spasm present.  Muscle group XXI was completely normal.  The examiner noted that this injury did not include the shoulder.  The Veteran had good shoulder appearance, no deformity, no swelling and no palpable tenderness.  He had good strength of the right and left upper extremities, primarily shoulder.  He had forward flexion of the shoulder to 170 degrees without pain and internal and external rotation from 0 to 85 degrees without pain.  Active range of motion did not produce weakness, fatigue or incoordination.  There was no additional loss of range of motion with repetitive movement times three.  There was no tenderness of any of the scars.  

The examiner's diagnosis was multiple shell fragment wounds  to the upper torso where the sixth rib was broken.  The examiner noted that the Veteran sustained a comminuted fracture of the border of the right scapula, perforation of the thorax esophagus, wound to the chest and his right axilla, status post thoracotomy, status post contusions of the right lung, right hemothorax, deep shell fragment wounds of the right forearm and right flank.  The examiner indicated that there were no real residuals from any of these scars.  There was no muscle spasm or muscle atrophy present.  Muscle groups I through IV were intact.  Muscle group XXI was intact.  

The examiner also diagnosed degenerative joint disease of the right AC joint, less likely than not related to a shrapnel injury.  The examiner diagnosed an old healed right sided rib fracture per x-ray.  The examiner noted that no lung disease was found.  

Upon VA examination in February 2010, the Veteran reported at the present time that his primary symptom associated with his injury was that he would get short of breath easily.  It was noted that, when he walks, he has to stop and catch his breath.  The symptoms had been worse in recent months.  He had had them for several years.  

The Veteran reported that occasionally his muscles hurt, but he has no ongoing symptomatology related to musculature.  There was no weakness.  He had not had any limitation in working throughout the years.  After discharge from the military, he worked as a cartographer until retirement.  There were no periods of flare-up or muscle injury.  There was no fatigue or reduced range of motion of the right shoulder.  There was no interference with activities of daily living.  The Veteran had several scars from injuries and surgical procedures.  He reported that these were asymptomatic at the present time.  The Veteran noted that he had difficulty moving his right shoulder for four to five months after injury, as he had suturing of wounds in the axilla and the tightness in the skin caused problems in raising his shoulder.  This eventually resolved, and he had been asymptomatic since that time.  

Upon physical examination, the examiner noted that Muscle Groups I, II, III, IV and XXI were normal.  There was no weakness or atrophy.  There was no palpable spasm and no muscle herniation.  There was no loss of function.  There was full range of motion in the right shoulder.  With repetitive range of motion times three, there was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  

With regard to scars, the examination report noted a linear scar extending from the right axilla to the right upper back 21 centimeters long, with a maximum width of one centimeter.  The scar was slightly depressed for 14 centimeters, extending posteriorly from the axilla.  The skin texture was shiny.  The scar was not painful on examination.  There was no skin breakdown.  There was no underlying soft tissue damage.  There was no limitation of motion or limitation of function caused by the scar.  There was no inflammation, edema or keloid formation.

There was a scar on the right chest that was horizontally oriented, with a length of 4 centimeters and maximum width of 0.9 centimeters.  It was slightly hypopigmented.  It was not tender to palpation.  There was no skin breakdown.  The scar appeared deep.  The examiner noted that there seemed to be some loss of subcutaneous tissue beneath the scar.  There was no limitation of motion or other limitation of function caused by the scar.  There was no inflammation, edema or keloid formation.  

There was a scar in the right midaxillary line from chest tube placement, which was 4 centimeters long with a maximum width of 0.2 centimeters.  It was not tender to palpation.  There was no skin breakdown.  The scar was superficial.  There was no limitation of motion or limitation of function caused by the scar.  There was no inflammation, edema or keloid formation.  

There was a scar extending all the way from beneath the right breast through the mid axillary line extending to the right upper back to just short of the midline.  The scar was approximately 56 centimeters long by 0.2 centimeters in width.  The scar was depressed for 10 centimeters in the right axilla.  It was not tender to palpation.  There was no skin breakdown.  The scar was superficial.  There was no limitation of motion or limitation of function caused by the scar.  There was no inflammation, edema or keloid formation.  

An x-ray completed in conjunction with the examination reflects that the lungs did not show any recent infiltrates.  There were metallic densities superimposed on the right upper lung.  There was a deformity of the rib cage seen on the right.  The heart was not enlarged.  Tortuosity of the thoracic aorta was seen.  

The examiner's diagnosis was shell fragment wounds, right chest, previously determined to be service-connected.  The examiner indicated that no current bone damage was noted.  There was no respiratory damage associated with the injury.  The chest x-ray was unremarkable.  The previous pulmonary function tests in the claims file were unremarkable.  The examiner noted that they were not repeated at the time of the examination, as any subsequent change since the last examination would not be reflective of chest injury which occurred over 40 years ago.  No fibrosis was noted on chest x-ray on physical examination.  The examiner opined that the disability associated with the affected musculature would be no more than moderate, given the criteria included in the examination request.  

The above evidence establishes an in-service history of penetrating wounds of the chest and prolonged hospitalization.  The Veteran underwent debridement and a thoracotomy.  Since service, VA examinations reflect that complaints reported by the Veteran have included shortness of breath and soreness.  The Veteran has reported that the muscles hurt at times.  As the Veteran has complained of soreness and muscle pain, the cardinal sign and symptom of fatigue-pain is shown by the evidence of record.    The VA examiner's opinion indicates that the Veteran has moderate injury of Muscle Group XXI.  The Board notes that the history and complaint shown in the service records more nearly approximate the criteria for moderately severe injury.  Given the in-service treatment history and the post-service complaints and objective findings, and resolving any doubt in the Veteran's favor, the Board concludes that a 20 percent rating is warranted for moderately severe disability of Muscle Group XXI, pursuant to Diagnostic Code 5321.  The Board notes that this is the highest rating available under this Diagnostic Code.  

The Board notes that a March 2010 rating decision granted service connection for  right upper back scar, right horizontal chest, right midaxillary scar from chest tube placement, and right breast scar.  These scars have been evaluated as zero percent disabling, pursuant to Diagnostic Code 7804, effective from October 23, 2008.  The Board notes that the Veteran has not expressed disagreement with the zero percent rating assigned for the scars associated with service-connected shell fragment wounds.  

Finally, the Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the Veteran's disability.  There is no evidence that the claimed disability, alone, cause marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




C. Legal Criteria - Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§  1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain diseases, enumerated at § 3.309, including bronchiectasis, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101 , 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes. Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186   (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Service Connection for Removal of One Rib

The Veteran claims service connection for removal of one rib, secondary to gunshot wounds sustained in service.

The report of the September 2001 VA examination reflects that the Veteran reported a history of removal of a rib.  

Upon VA examination in July 2008, the examiner noted that the Veteran's sixth rib was fractured on the right side while in service.  The examiner's diagnosis was old healed right sided rib fracture.  

Upon VA examination in February 2010, the examiner noted, in pertinent part, that there was no current bone damage.  

A September 2010 VA examination reflects that chest x-rays did not indicate any rib removal.  

The medical evidence of record does not show a current diagnosis of removal of a rib.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability."). 

Congress has specifically limited entitlement to service connection for instances in which disease or injury have resulted in a disability.  See 38 U.S.C.A. § 1110  (West 2002).  In the absence of evidence of a present disability, there can be no valid claim for service connection.  Brammer, supra.  Therefore, because there is no evidence that the Veteran currently has a condition manifested by removal of a rib, service connection is not warranted. 

E.  Pulmonary emphysema

The Veteran asserts that he has pulmonary emphysema secondary to his service-connected shell fragment wounds.  

Service medical records do not reflect treatment or diagnosis of pulmonary emphysema.  There is no evidence of treatment of diagnosis of pulmonary emphysema within one year of discharge from service.  

The Veteran had a VA examination in July 2008.  He reported shortness of breath with exertion only.  He reported that he would walk 50 feet before getting short of breath. The Veteran indicated that this had been going on for several years but had gotten worse in the last three years.  The examiner noted that it had never been defined why the Veteran was short of breath.  He had not smoked since 1980, no cough, no sputum, or hemoptysis, no fever, chills or sweats, no weight loss.  He denied any right-sided chest pain whatsoever.  The examination report noted that no lung disease was found.  

Upon VA examination in February 2010, the Veteran complained that he became short of breath easily.  He indicated that he would have to stop to catch his breath when walking.  It was noted that the symptoms were worse in recent months.  The Veteran had had these symptoms for several years.  

The examiner opined that there was no respiratory damage associated with the Veteran's injury.  The chest x-ray was unremarkable.  Previous pulmonary function tests in the claims file were unremarkable.  The examiner noted that they were not repeated at the time of the examination, as any subsequent change since the last examination would not be reflective of chest injury which occurred over 40 years ago.  The examiner stated that no fibrosis was noted on chest x-ray or on physical examination.  

Upon VA examination in September 2010, the Veteran reported shortness of breath with minimal exertion.  He reported that he became very short of breath walking about 50 feet to his mailbox and back.  He was very inactive at the present time.  The Veteran reported that he did not use any medication to improve his breathing.

The examiner noted that a chest x-ray in 2008 and in February 2010 had essentially the same findings of healed fracture of the right sixth rib with some small metallic fragments in the right chest wall.  Pulmonary function tests done in September 2010 showed an obstructive pattern with no impairment.  The examiner stated that this is a pattern that can be seen in normals; no bronchodilator response and considered a Gold Stage I for smoking-related disease.  The examiner diagnosed mild emphysema directly related to cigarette smoking.  The examiner further noted that chest x-rays do not show any pulmonary fibrosis, although there is likely subclinical fibrosis due to postoperative healing.  

The Board concludes that there is a preponderance of the evidence against the Veteran's claim for service connection for pulmonary emphysema.  Pulmonary emphysema did not manifest during service or within a compensable time period after separation from service.  A competent VA medical opinion determined that pulmonary emphysema is not related to service, and there is no other medical evidence linking pulmonary emphysema service.  Based upon the foregoing, the Board concludes that pulmonary emphysema is not related to service or to a service-connected disability.  In reaching this determination, the Board considered the benefit-of-the-doubt doctrine; however, as the evidence is not in relative equipoise, reasonable doubt may not be resolved in the Veteran's favor.

D.  Pulmonary Fibrosis

The Veteran asserts that he has fibrosis that is related to shell fragment wounds he had in service.

As noted above, the February 2010 VA examination report indicated that there was no respiratory damage associated with the Veteran's injury.  The chest x-ray was unremarkable.  Previous pulmonary function tests in the claims file were unremarkable.  The examiner noted that they were not repeated at the time of the examination, as any subsequent change since the last examination would not be reflective of chest injury which occurred over 40 years ago.  The examiner stated that no fibrosis was noted on chest x-ray or on physical examination.  

The report of VA examination dated in September 2010 noted a history of thoracotomy for removal of shrapnel during service in 1968.  The examiner stated that chest x-rays do not show pulmonary fibrosis.  The examiner noted that there is likely subclinical fibrosis due to postoperative healing.  

The competent medical evidence of record does not establish current findings of pulmonary fibrosis.  The records does indicate that the Veteran has subclinical fibrosis, which is related to post-operative healing after treatment for his shrapnel wounds.  Therefore, after weighing all the evidence of record and considering the doctrine of reasonable doubt, the Board concludes that service connection for fibrosis is warranted.  38 U.S.C.A. § 5107(b).





ORDER

A 20 percent rating is granted for residuals of shell fragment wound to the right chest, subject to regulations governing the payment of monetary benefits.

Service connection for removal of one rib is denied.

Service connection for pulmonary emphysema is denied.

Service connection for fibrosis is granted.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


